RESCRIPT
TANNER, P. J.
This is a bill in equity brought by the complainant, as administrator of the will -of one Henry L. Thompson, to obtain instructions and also to enforce a contract made between legatees and heirs at law of the said Henry L. Thompson, which said contract to some extent confirms the disposition of property mlade in said witt of said Henry L. Thompson.
The chief ground of demurrer is that said contract is void for want of consideration.
It is true, a-S claimed in the de-rurrer, -that the so-called bequest to said complainant in said will is void because he was a witness to the will. It appears, however, that -the complainant and the respondent Eva M. Salisbury were the heirs at law of said Henry L. Thompson, and in a contract signed by the demurring respondent Fannie E. Clarke it is stated that there was some question as to the validity of said will. It seems, therefore, that the parties interested in .the will saw fit to avoid the possibility that the will might he broken by entering into a contract for a division -of the assets of the testator. This, we think, under the authorities was a sufficient consideration.
Another ground of demurrer is that the legatees, Henry F. Thompson and Waldo L. Thompson, did not sign the settlement contract, hut neither of them was adversely affected by the contract, and, therefore, under the authorities we see no necessity for their having been parties to the contract.
A further ground of demurrer is that .the bill is multifarious .because it .seeks to determine the .rights of the respondent Van Ausdall in the stock which formed the main portion of the assets of the estate. As it relates, therefore, to the assets of the estate and the principal parties are interested in the question of the rights of said Van Ausdall, we think it would be convenient to determine the question in this case and that the bill is, therefore, not multifarious.
Demurrer overruled.